               Case 1:20-cr-00500-JGK Document 42 Filed 04/01/21 Page 1 of 3
Douglas K. Yatter                                                    53rd at Third
Direct Dial: (212) 906-1211                                          885 Third Avenue
douglas.yatter@lw.com                                                New York, New York 10022-4834
                                                                     Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                     www.lw.com

                                                                     FIRM / AFFILIATE OFFICES
                                                                     Beijing         Moscow
                                                                     Boston          Munich
                                                                     Brussels        New York
                                                                     Century City    Orange County
                                                                     Chicago         Paris
                                                                     Dubai           Riyadh
April 1, 2021
                                                                     Düsseldorf      San Diego
                                                                     Frankfurt       San Francisco
                                                                     Hamburg         Seoul
                                                                     Hong Kong       Shanghai
                                                                     Houston         Silicon Valley
VIA ECF
                                                                     London          Singapore
                                                                     Los Angeles     Tokyo
Honorable John G. Koeltl                                             Madrid          Washington, D.C.
United States District Judge                                         Milan

Southern District of New York
500 Pearl Street
New York, New York 10007

                       Re:    United States v. Hayes et al., No. 20 Cr. 500 (JGK)

Dear Judge Koeltl:

        We respectfully submit this letter on behalf of our client Samuel Reed1 and request a
conference to discuss the following: (i) the government’s continued failure to provide
information and materials required under Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v.
United States, 405 U.S. 150 (1972); and (ii) the government’s refusal to provide information
about its use of a taint team to review privileged material. As detailed below, we have—for
several months—attempted to work with the government to address these issues, but the
government’s continued refusal to engage regrettably now requires our raising these matters with
Your Honor.

I.         BRADY AND GIGLIO OBLIGATIONS

       Mr. Reed first requested production of Rule 16 discovery, including Brady and Giglio
disclosures, on October 20, 2020. See Ex. A.2 The Court directed the government to produce
Brady and Giglio material in orders issued on November 2 and December 11, 2020, consistent
with Rule 5(f), Fed. R. Crim. Proc. (ECF Nos. 21, 24). Mr. Reed raised these issues again with
the government in three letters dated January 9, 2021, February 2, 2021, and March 11, 2021.
See Exs. B, C, D. Despite the Court’s Rule 5(f) orders and our repeated requests, the
government has consistently failed to respond to Mr. Reed’s follow-up inquiries about the status

1
    Mr. Benjamin Delo joins in this request for a conference.
2
  The exhibits referenced in this letter motion have not yet been filed. Per Your Honor’s
Individual Practice Rule IV.A.2, we will confer with the government regarding any redactions or
sealing it believes are necessary to the exhibits referenced herein and thereafter file the
appropriate materials.
             Case 1:20-cr-00500-JGK Document 42 Filed 04/01/21 Page 2 of 3
Honorable John G. Koeltl
April 1, 2021
Page 2




of outstanding Brady and Giglio materials. In more than five months since our October 20, 2020
letter, the government has only addressed Mr. Reed’s Brady questions and concerns once, in a
letter dated January 15, 2021 citing selected “example[s]” of Brady material in its recent
productions. See Ex. E at 2-3.

        As we have advised the government, the identification of examples of Brady material is
insufficient to meet its obligations, particularly where, as here, Mr. Reed has specifically
requested certain categories of evidence constituting Brady material. See U.S. v. Thomas, 981 F.
Supp. 2d 229, 239-40 (S.D.N.Y. 2013) (noting that the government “cannot hide Brady material
as an exculpatory needle in a haystack of discovery materials” and that “the more specifically the
defense requests certain evidence, thus putting the prosecutor on notice of its value, the more
reasonable it is for the defense to assume from the nondisclosure that the evidence does not exist,
and to make pretrial and trial decisions on the basis of this assumption” (citation omitted)); cf.
Ex. B at 4-5 (setting forth Mr. Reed’s requests, including 19 categories of information
constituting Brady and Giglio material).

       More to the point, the government represented on January 15, 2021 that it has additional
Brady material in its possession that has not yet been produced, including at least one witness
statement. Ex. E at 2-3 (government identifying a witness statement to be Bates-stamped 3516-
170 as Brady material and noting it would produce the document in a forthcoming production).
Two more months have elapsed without any such disclosure or response to our requests.

II.       TAINT TEAM

        The government first disclosed the existence and use of a “taint team” to review
potentially attorney-client privileged material in a production cover letter on December 15, 2020.
See Ex. F. There, the government stated that it had made use of a taint team to review potentially
privileged information and revealed that the taint team failed to shield a privileged document
from the prosecution team. See id. Thereafter, the government disclosed that multiple parties’
privileges were implicated by the materials reviewed by the taint team, but failed to disclose,
among other things, the composition of the taint team, the taint team’s privilege review process
and determinations, and the holder and type of the privileges implicated by each document. In
response to our request for these basic categories of information, see Ex. B at 3, the government
stated on January 15, 2021 that it was “continuing to review [Mr. Reed’s] requests for disclosure
of additional information regarding its use of a Filter Team to review for attorney-client
privilege,” Ex. E at 2, and in an email on February 8, 2021, see Ex. G, that it was “still
formulating” a response to our taint team questions and would follow up “next week with further
information.”

        Mr. Reed and other defendants have a clear interest in understanding the procedures
implemented by the government and the specifics related to the exposure of the prosecution team
to privileged materials. Yet the government has repeatedly failed to respond to such requests.
Most recently, Mr. Reed wrote the government again on March 11, 2021, noting that if the
government was unable or unwilling to provide the requested information on the taint team (after
three months) by March 19, 2021, we would assume that Court intervention is required. See Ex.
D at 3. The government again has not responded.
             Case 1:20-cr-00500-JGK Document 42 Filed 04/01/21 Page 3 of 3
Honorable John G. Koeltl
April 1, 2021
Page 3




         The government’s ongoing failure to provide the requested information is concerning in
light of the dual facts that (i) the use and efficacy of taint team walls to filter privileged
information in the context of a criminal prosecution is “highly questionable,” U.S. v. Stewart,
No. 02 CR. 396 (JGK), 2002 WL 1300059, at *8 (S.D.N.Y. June 11, 2002) (quoting In re Search
Warrant for Law Offices Executed on Mar. 19, 1992, 153 F.R.D. 55, 59 (S.D.N.Y. 1994)), and
(ii) the government has already disclosed that the taint team allowed privileged information to
reach the prosecution team in this case. While we had hoped to avoid troubling the Court to
obtain this basic information, the material passage of time without any response has required our
writing now.

                                            *      *      *

        For the reasons set forth above, we respectfully request a conference before this Court to
address the government’s (i) compliance with its Brady and Giglio obligations and (ii) provision
of information concerning its use of a taint team.


                                                Respectfully submitted,

                                                /s/ Douglas K. Yatter
                                                Douglas K. Yatter
                                                Benjamin Naftalis
                                                of LATHAM & WATKINS LLP



cc:       All Counsel of Record (via ECF)
